                         UNITED STATES DISTRICT COIJRT
                               Disftict ofMinnesota

                                                        Lru 2t.3c l,)EA       lor5
 UNITED STATES OF AT4ERICA,                           INDICTMENT

                      Plaintiff,                      26 U.S.C.   $ s84l
                                                      26 U.S.c.   $ 58a5(a)
        v.                                            26 U.S.C.   $ 586r(d)
                                                      26 U.S.C.   $ 5871
 DAYTON CHARLES SAUKE,                                26 U.S.C.   $ 5872
                                                      28 U.s.c.   $ 2461(c)
                      Defendant.

       TIIE UMTED STATES GRANID JURY CHARGES TFIAT:

                                        COTJNT 1
                         (Possession of an Unregistered Firearm)

       On or about January 15,2021, in the State and District of Minnesota, the defendant,

                             DAYTON CHARLES SAUKE,

did knowingly possess a firearm, namely, an unmarked l2-gauge shotgun with a banel

measuring less than 18 inches, and an overall length of less than 26 inches, knowing the

firearm had characteristics that made   it a frearm   under Title 26, United States Code,

Section 5845(a), that was not registered to him in the National Firearms Registration and

Transfer Record, all in violation of Title 26, United States Code, Sections 5841, 5861(d),

and 5871.

                            FORFEITT]RE ALLEGATION

      If convicted of Count I of this Indictment,   the defendant,

                            DAYTON CIIARLES SAUKE,

                                                                                     SCANi{ED
                                                                                     FEB   f InZl      ,



                                                                                U.S. DISTRICT COURT |UPLS
United States v. Dayton Charles Sauke



shall forfeit to the United States, pursuant to Title 26, United States Code, Section 5872

and Title 28, United States Code, Section 2461(c), any fuearm involved in any violation

of the National Firearms Act, including, but not limited to an unmarked l2-gauge shotgun

with a banel measuring less than 18 inches, and an overall length of less than 26 inches

seized from the Defendant on January 15,2021.

                                        A TRUE BILL




United States Attorney                          FOREPERSON
